Citation Nr: 0112133	
Decision Date: 04/27/01    Archive Date: 05/01/01

DOCKET NO.  95-14 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to January 
1946.  He died in December 1994.  The appellant is his 
surviving spouse.

In a January 1995 decision, the RO denied the appellant's 
claims of service connection for the cause of the veteran's 
death and for DIC benefits under 38 U.S.C.A. § 1318; she 
appealed this decision to the Board of Veterans' Appeals 
(Board).  In an October 1996 decision, her claims were denied 
by the Board.  Thereafter, she appealed to the United States 
Court of Appeals for Veterans Claims (Court).  In a September 
2000 Court decision, the Board's October 1996 decision was 
vacated and the matter was remanded for compliance with 
directives that were specified by the Court.


REMAND

In its September 2000 decision, the Court noted that the 
Board had failed, in its October 1996 decision, to consider 
the appellant's citation to the 1993 edition of  the 
treatise--The Physician's Compendium of Drug Therapy--when 
adjudicating the claim of service connection for the cause of 
the veteran's death.  Hensley v. West, 212 F.3d 1255 (Fed. 
Cir. 2000).  (The appellant cited to the aforementioned 
medical treatise in an October 1995 statement in which she 
specified the side effects of certain drugs the veteran 
reportedly took as treatment for his service-connected PTSD.)  
The Court then directed VA to consider whether the 
aforementioned medical treatise was sufficient to render the 
appellant's claim well grounded.  It is noted that the 
appellant argues that the treatise coupled with medical 
evidence on file verifying the medications the veteran took 
for PTSD (prior to his death) constituted plausible medical 
evidence of a nexus between his service-connected PTSD and 
the cerebrovascular accident that caused his death.  It is 
concluded the aforementioned medical treatise provides a 
medical nexus, and renders well grounded the appellant's 
claim of service connection for the cause of the veteran's 
death.

During the pendency of the appeal, and following the Court's 
order, which directed VA to consider the issue of well-
groundedness, there was a significant change in the law.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991). 

Given the enactment of the VCAA, and the circumstances of the 
Court's September 2000 decision, the "law of the case 
doctrine" is raised.  Johnson v. Brown, 7 Vet. App. 25 
(1999).  The law of the case doctrine includes an exception 
for circumstances in which there is an "intervening change 
of controlling law."  Johnson, at 27.  In any case, the 
appellant will not be disadvantaged in any way as a result of 
the intervening change in controlling law (i.e. enactment of 
the VCAA).  Under the new law, the VCAA, the appellant is 
entitled to have VA fully assist in the development of her 
claim without VA making a prior determination of whether the 
claim is well-grounded.  Under the old law, the appellant is 
also entitled to have VA fully assist in the development of 
her claim as such is well-grounded.  Karnas, supra.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand is required 
to assure compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  The appellant is 
also entitled to a remand to assure that all development has 
been undertaken based on her submission of a well grounded 
claim.

In its review of the appellant's DIC claim under 38 U.S.C.A. 
§ 1318, VA was directed to consider every possible avenue for 
entitlement.  (This was stressed, in part, given the fact the 
veteran was in receipt of a 100 percent rating based on his 
service-connected disabilities at the time of his death.)  

In summary, a survivor of a deceased veteran is eligible for 
DIC under section 1318(b)(1) if (1) the veteran was in actual 
receipt of a 100 percent disability rating for the statutory 
period of time; (2) the veteran would have been in receipt of 
a 100 percent disability rating for such time but for [clear 
and unmistakable error (CUE)] in a final rating or Board 
decision; or (3) if the veteran was "hypothetically" entitled 
to a 100 percent disability rating for the required period of 
time.  38 U.S.C.A. § 1318; Cole v. West, 13 Vet. App. 268 
(1999).

In the instant case, the first avenue does not provide the 
appellant with relief as the veteran was not in receipt of a 
100 percent disability rating for a 10 year period prior to 
his death.  However, with regard to the second avenue for 
entitlement to DIC benefits (as outlined above), there was a 
prior final VA determination, made by the RO in May 1989, 
during the veteran's lifetime, which denied him a total 
disability rating.  Thus, if it can be shown that the May 
1989 RO decision was clearly and unmistakably erroneous and 
that the veteran was entitled to a 100 percent rating, based 
on service-connected disabilities, for the requisite time 
period, the claim for DIC benefits would prevail. 

Additionally, it is noted that the appellant filed for DIC 
benefits after the March 1992 promulgation of 38 C.F.R. 
§ 20.1106.  This regulation provides that where a prior final 
VA determination had denied a veteran a total disability 
rating, so that the veteran had not been rated totally 
disabled for 10 continuous years prior to his or her death, a 
survivor seeking DIC benefits under 38 U.S.C.A. § 1318(b) 
would have to demonstrate CUE in the prior VA determination 
in order to establish eligibility under section 1318(b)(1).  
The Court, in the case of Marso, explained that the clear 
message of section 20.1106 was that final rating decisions 
during a veteran's lifetime were controlling when determining 
if, under section 1318(b), at the time of the veteran's 
death, he or she had been entitled to compensation for a 
total disability rating for 10 continuous years immediately 
preceding the veteran's death.  Marso v. West, 13 Vet. App. 
260 (1999). 

With regard to the veteran's third avenue for entitlement (as 
outlined above), it is notable that 38 C.F.R. § 3.22(a) was 
amended effective January 21, 2000.  The revision reflects 
VA's conclusion that 38 U.S.C.A. § 1318(b) authorizes payment 
of DIC only in cases where the veteran had, during his 
lifetime, established a right to receive total service-
connected disability compensation for the required 10-year 
period before death or would have established such a right if 
not for CUE by VA.  See 65 Fed. Reg. No. 14, Pages 3388-3392 
(Jan. 21, 2000).  In other words, the new regulations in 
effect exclude the third avenue of entitlement which allowed 
the appellant to prevail if she showed that the veteran was 
"hypothetically" entitled to a 100 percent disability rating 
for the required period of time.  

In the case of Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991), the Court held that where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal has been concluded, the 
version most favorable to the veteran will apply.  Thus, the 
RO must specifically adjudicate the appellant's claim under 
both the old and new versions of 38 C.F.R. § 3.22(a), 
determine which criteria is more favorable to the appellant, 
and then apply such criteria.  

In summary, the RO is hereby directed to adjudicate the 
appellant's claim for DIC benefits under 38 U.S.C.A. § 1318, 
with due consideration of all the aforementioned applicable 
laws and regulations, including the VCAA

It is also noted that the veteran submitted additional 
evidence which was received at the RO in January 2001 and 
later forwarded to the Board in April 2001.  It is noted that 
the veteran has not waived RO jurisdiction over this 
evidence.  This evidence must be reviewed by the RO on 
remand. 

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical sequence, no instruction in this remand may be given 
a lower order of priority in terms of the necessity of 
carrying out the instruction completely.

Accordingly, this case is REMANDED for the following actions:

1.  The RO must read the entire remand, 
to include the explanatory paragraphs 
above the numbered instructions.

2.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  The RO 
should also ensure that any other 
development that would be warranted for a 
well-grounded claim, that is not 
specifically included under the VCAA, is 
completed.

3.  The RO should readjudicate the 
appellant's claims.  The entire claims 
file must be reviewed prior to any 
adjudicatory action.  With regard to the 
claim for DIC benefits, every avenue of 
entitlement under the law should be 
considered.  If the claims are denied, 
the appellant and her representative 
should be issued a SSOC (which addresses 
all of the additional evidence, including 
all medical evidence and statements added 
to the claims folder since the last 
statement of the case), and given an 
opportunity to respond, before the case 
is returned to the Board.

After the appellant and her representative have been given an 
opportunity to respond to the SSOC, the claims folder shall 
be returned to the Board for further appellate review.  No 
action is required of the appellant until she receives 
further notice.  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

